Citation Nr: 1643315	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  95-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent prior to March 25, 2009, and since May 1, 2009, for left knee arthritis, manifested by limitation of extension.

2.  Entitlement to an increased rating in excess of 10 percent prior to March 25, 2009, and as of May 1, 2009, for left knee chondromalacia, rated as instability.
 
3.  Entitlement to an increased initial rating for left knee arthritis, manifested by limitation of flexion, rated 0 percent prior to March 29, 2009, and from May 1, 2009, to May 24, 2015, and rated 10 percent as of May 25, 2015. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

A November 2015 rating decision assigned a higher 10 percent rating for arthritis of the left knee, manifested by limitation of flexion, effective May 25, 2015.  As that award does not represent a total grant of benefits sought on appeal, the claim for higher ratings remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The Board finds that additional development is required for the claims before the Board.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran has been provided multiple VA examinations to evaluate the nature and severity of the service-connected left knee disabilities throughout the claims period, in October 1996, April 1999, September 2000, May 2005, April 2013, April 2014, and May 2015.  However, a thorough review of the examinations of record shows that all of the VA examinations of record are incomplete, and remand is required to obtain a new examination to adequately assess the severity of the left knee disabilities.  

On examination, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible with the range of motion of the undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  While a review of the record shows that various VA examinations through the claims period speak to some of the range of motion testing factors, the record does not provide all the factors, to include range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  Therefore, the VA knee examinations are incomplete and more examination is needed.  38 C.F.R. § 4.59 (2015).  Therefore, a VA knee examination is necessary.  It is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.
 
Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record.

2.  Then, schedule the Veteran for a VA knee examination to ascertain the current severity of the Veteran's service-connected left knee disabilities, to include limitation of flexion, extension, and instability.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the service-connected left knee disabilities on the Veteran's occupational functioning and daily activities.  The examiner should provide a complete rationale for any opinions provided.  In particular, in order to comply with the recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA knee examination must include range of motion testing expressed in degrees for both knees for active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner is also specifically asked to describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.   All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner is also asked to indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should provide an opinion as to whether there is loss of use of the left leg such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election, with use of a suitable prosthetic appliance.  The determination should consider remaining function and whether acts such as balance and propulsion could be accomplished equally well by an amputation with prosthesis.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


